Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) on 11/16/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
This action is in response to the RCE filed 06/07/2021 requesting entry of the Amendment filed therewith. Wherein claims 1-14 are pending, of which claims 1-4, are recited in independent form, wherein claims 1-4 are amended, claims 1-4 are also in independent form, therefore claims 5-14 (which depend from claims 1, 2) inherit the changes made to the parent claims. The Claims as presently presented are distinguished over the art made of record when considered with all the limitations of the claims and not in isolation. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter is considered with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 
Reasons for Allowance


As to claim 1, the limitation " transmitter configured to transmit information to subscribe to a core network apparatus after receiving the session establishment request from the UE: a controller configured to obtain, from [[a]]the core network apparatus, a Mobile Country Code_(MCC) and a Mobile Network Code (MNC) of a visited network where the UE is located, in response to subscription to the core network apparatus; and a transmitter 
As to claim 2, the limitation “transmitter configured to send, to a communication apparatus in a home network, a session establishment request in a case where the UE is registered in an IMS (IP (Internet Protocol) Multimedia Subsystem) network in the home network and the UE is roaming; a receiver configured to receive a session rejection from the communication apparatus; and a controller configured to select a domain for an emergency session based on availability of the domain for the UEs wherein the communication apparatus transmits information to subscribe to a core network apparatus after the session establishment request from the UE is received by the communication apparatus; obtains, from the core network apparatus, a Mobile Country Code (MCC) and a Mobile Network Code (MNC) of a visited network where the UE is located, in response to the information to subscribe to the core network apparatus; and accesses a database to obtain information related to emergency 
As to claim 3, the limitation “transmitting information to subscribe to a core network apparatus after receiving the session establishment request from the UE: obtaining, from the core network apparatus, a Mobile Country Code (MCC) and a Mobile Network Code (MNC) of a visited network where the UE is located, in response to subscription to the core network apparatus; accessing a database to obtain information related to emergency numbers for the visited network, the information being used for detection of non-UE detectable emergency calls; and sending a session rejection to the UE”,  in combination with ALL the limitations of the claim in question (and not any particular limitation noted above in isolation) are not fairly taught by the art made of record nor is the limitation an obvious modification thereof. Although some of the limitations may be known in the art, a combination of all the limitations as a whole are not obvious from the art of record, furthermore one of ordinary skill in the art would not be motivated to combine the teachings of the art made of record so as to arrive at the invention. 
As to claim 4, the limitation “sending, to a communication apparatus in a home network, a session establishment request in a case where the UE is registered in an IMS (IP (Internet Protocol) Multimedia Subsystem) network in the home network and the UE is roaming; receiving a session rejection from the communication apparatus; and selecting a domain for an emergency session based on availability of the domain for the UE, wherein the communication apparatus transmits information to subscribe to a core network apparatus after the session establishment request from the UE is received by the communication apparatus; obtains, from the core network apparatus, a Mobile Country Code (MCC) and a Mobile Network Code (MNC) of a visited network where the UE is located, in response to the information to subscribe to the core network apparatus; and accesses a database to obtain information related to emergency numbers for the visited network, the information being used for detection of non-UE detectable emergency calls”,  in combination with ALL the limitations of the claim in question (and not any particular limitation noted above in isolation) are not fairly taught by the art made of record nor is the limitation an obvious modification thereof. Although some of the limitations may be known in the art, a combination of all the limitations as a whole are not obvious from the art of record, furthermore one of ordinary skill in the art would not be motivated to combine the teachings of the art made of record so as to arrive at the invention. Therefore claim 4 sets forth distinguishing elements over the art made of record when the 
Regarding the prior art made of record including U.S. Patent Application Publication Nos. US2010/00056101 to Poikselka et al (d1), US2013/0337766 to Bakker et al (d2), regarding claim 1, amended claim 1 requires a transmitter configured to transmit information to subscribe to a core network apparatus after receiving the session establishment request from the UE. Claim 1 also recites a controller configured to obtain, from the core network apparatus, a Mobile Country Code (MCC) and a Mobile Network Code (MNC) of a visited network where the UE is located, in response to subscription to the core network apparatus.  Wherein according to the reasoning set forth below at least these features are not taught nor suggested by D1 or D2 nor any reasonable combination thereof. Regarding d1, D1 discloses that a UE located in a visited network sends an INVITE with (1) an identifier and (2) a Mobile Country Code (MCC) +Mobile Network Code (MNC) via a Serving GPRS Support Node (SGSN) in the visited network and a Gateway GPRS Support Node (GGSN) in a home network to a Proxy-Call Session Control Function (P-CSCF) in the home network (seed1 para. 0044). D1 also discloses that the P-CSCF sends the MCC+MNC value to a database, which sends back stored emergency numbers associated with the MCC+MNC value. The P-CSCF then compares the dialed number and the received emergency numbers (see d1 para. 0045). When the database contains an entry for the indicated identifier and location information, the P-CSCF concludes that the requested session is a specific type, such as an emergency session and sends a message, e.g., a 380 error of SIP (see d1 paras. 0046, 0048, 0049; as shown in d1 Figs. 1 and 2). In D1, the location information MCC+MNC is sent from the UE to the P-CSCF via SGSN and GGSN using a 
Therefore in consideration of d1, d2, (the closest art made of record), and all other art made of record, d1, d2, considered alone or in a reasonable combination, do not disclose or suggest at least the above-noted subject matter reflected in independent claims 1-14 when the limitations of each of the claims is considered as a whole with all the limitations of the respective claims. 
Therefore for the foregoing reasons, claims 1-14 are novel and non-obvious in view of the prior art made of record. Therefore claims 1-14 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180191786 A1 to Kunz; Andreas et al. discloses a Proxy Call Session Control Function (P-CSCF). The P-CSCF includes a transceiver and a controller. The transceiver is operable to receive a register request from a user equipment (UE) in a visited public land mobile network (VPLMN). The controller is operable to: retrieve a network identifier (PLMN ID) for the VPLMN by requesting the PLMN ID where the UE is currently located from a Policy Control Rule Function (PCRF); access a database to obtain a list of local emergency numbers for the VPLMN; and include the retrieved PLMN ID in the register request before forwarding the register request to a Call Session Control Function (CSCF).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643